DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

Information disclosure statements (IDS) were submitted on 12/14/20, 12/14/20, 1/26/21 and 1/26/21.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouvier et al. (US Patent Application Publication No. 2016/0300881) (“Bouvier”).
Regarding Claim 1, Bouvier teaches An optoelectronic device comprising: a substrate (Figure 1, item 10) having opposite first and second surfaces (top and bottom of 10); insulation trenches (Figure 1, items 401 and 402, ¶0120) extending through the substrate from the first surface to the second surface (see Figure 1), surrounding portions of the substrate and electrically insulating the portions from each other (see Figures 2 and 3), each insulation trench being filled with at least one electrically insulating block and a gaseous volume or being filled with an electrically conductive element (Figure 1, items 401 and 402) electrically isolated from the substrate; at least one light-emitting diode (DEL1/2) resting on the first surface for each portion of the substrate, the light-emitting diodes (DEL1/2) comprising wired, conical, or frustoconical semiconductor elements (see Figure 1, note DEL1/2 shape); an electrode layer (Figure 1, item 301) covering at least one of the light-emitting diodes and a conductive layer (Figure 1, item 321) overlying the electrode layer around the light-emitting diodes; and a layer (Figure 1, item 34) encapsulating the light-emitting diodes and covering the entire first surface.
Regarding Claim 2, Bouvier further teaches for each portion of the substrate, at least a first conductive pad (Figure 1, 481) resting on the second surface and in contact with the portion of the substrate (see Figure 1).
Regarding Claim 3, Bouvier further teaches each insulation trench comprises side walls and an electrically insulating layer covering the side walls (see Figure 2-3, items 441-2 and ¶0085).
Regarding Claim 4, Bouvier further teaches each insulation trench is at least partially filled by said at least one electrically insulating block (Figure 2, items 441-2), said at least one electrically insulating block and the electrically insulating layer being made of different materials (the Examiner notes the claim language does not indicate what is different about the materials, thus their presence on opposite sides of the trench makes the materials “different” – see Figures 2/3. The Examiner also notes review of Figures 14A-C with presence of both 1241 and 1261 and ¶0200 which clearly provides different materials of polysi and thermal oxide).
Regarding Claim 5, Bouvier further teaches each insulation trench comprises said electrically conductive element (see Figures 2/3, note depicted trenches), the electrically conductive elements being electrically connected, on the side of the first surface (see Figure 1, 421), to the electrode layer (Figure 1, item 281) or to the conductive layer (Figure 1, item 321), and being electrically connected, on the side of the second surface, to second electrically conductive pads (see Figure 1 ,item 481).
Regarding Claim 6, Bouvier teaches a method for manufacturing an optoelectronic device comprising: providing a substrate (Figure 1, item 10) having opposite first and second surfaces (top and bottom of 10); forming insulation trenches (Figure 1, items 401 and 402, ¶0120) extending through the substrate from the first surface to the second surface (see Figure 1), surrounding portions of the substrate and electrically insulating the portions from each other (see Figures 2 and 3), each insulation trench being filled with at least one electrically insulating block and a gaseous volume or being filled with an electrically conductive element (Figure 1, items 401 and 402) electrically isolated from the substrate; forming at least one light-emitting diode (DEL1/2) resting on the first surface for each portion of the substrate, the light-emitting diodes (DEL1/2) comprising wired, conical, or frustoconical semiconductor elements (see Figure 1, note DEL1/2 shape); forming an electrode layer (Figure 1, item 301) covering at least one of the light-emitting diodes and a conductive layer (Figure 1, item 321) overlying the electrode layer around the light-emitting diodes; and forming a layer (Figure 1, item 34) encapsulating the light-emitting diodes and covering the entire first surface.
Regarding Claim 7, Bouvier further teaches the following successive steps: a) providing the substrate (Figure 14A, item 10) comprising the first surface; b) partially forming the insulation trenches (see trenches formed in item 10 in Figure 14A) in the substrate from the first surface, the trenches in step b) not completely crossing the substrate (see Figure 14A); c) forming light-emitting diodes (see Figure 14D, item D1 and D2) resting on the first surface; d) forming the electrode layer (Figure 14D, item 301) covering at least one of the light-emitting diodes and the conductive layer (Figure 14D, item 1281) covering the electrode layer around the light-emitting diodes; e) covering the entire first surface with the layer (Figure 14D, note depicted encapsulation layer) encapsulating the light- emitting diodes; and f) reducing the thickness of the substrate (see difference between Figures 14D and 14E, see also ¶0207), the substrate comprising, after step f), the second surface opposite the first surface, the insulation trenches extending, after step f), from the first surface to the second surface and surrounding the portions (see Figure 14E) of the substrate and electrically insulating the portions from one another.
Regarding Claim 8, Bouvier further teaches prior to step b), for each insulation trench, etching an opening in the substrate from the first surface over a part of the thickness of the substrate (see Figure 14A), the opening being opened on the second surface in step f).
Regarding Claim 9, Bouvier further teaches each insulation trench comprises side walls, the method comprising forming an electrically insulating layer covering the side walls (see Figure 2-3, items 441-2 and ¶0085).
Regarding Claim 10, Bouvier further teaches each insulation trench is at least partially filled by said at least one electrically insulating block (Figure 2, items 441-2), said at least one electrically insulating block and the electrically insulating layer being made of different materials (the Examiner notes the claim language does not indicate what is different about the materials, thus their presence on opposite sides of the trench makes the materials “different” – see Figures 2/3.  The Examiner also notes review of Figures 14A-C with presence of both 1241 and 1261- and ¶0200 which clearly provides different materials of polysi and thermal oxide).
Regarding Claim 11, Bouvier further teaches each insulation trench comprises said electrically conductive element (see Figures 2/3, note depicted trenches), the electrically conductive elements being electrically connected, on the side of the first surface (see Figure 1, 421), to the electrode layer (Figure 1, item 281) or to the conductive layer (Figure 1, item 321), and being electrically connected, on the side of the second surface, to second electrically conductive pads (see Figure 1 ,item 481).
Regarding Claim 12, Bouvier further teaches the following successive steps: etching into the substrate, on the side of the second surface, openings at the locations of the insulation trenches (Figure 14C); and forming, in the openings, the electrically insulating blocks (see Figure 14C, note formation of 1261 and 1262).
Regarding Claim 13, Bouvier further teaches a step of fixing a support (Figure 1, item 36) to the layer encapsulating the light-emitting diodes.
Regarding Claim 14, Bouvier further teaches for each portion of the substrate, at least a first conductive pad (Figure 1, 481) resting on the second surface and in contact with the portion of the substrate (see Figure 1).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891